       Case 1:19-cv-02475-JMF-KNF Document 116 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUEL ROUNDTREE,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-2475 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
MEDICAL ADMINISTRATOR ROBERTS, et al.,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 16, 2021, the Court received a letter from Plaintiff, who is proceeding without

counsel, requesting an “[e]xtension of time” of 90 days to, among other things, “gain the

evidence [he] need[s].” ECF No. 114. Defendants oppose this request. ECF No. 115.

Currently, there is an initial pretrial conference scheduled for July 1, 2021, at 4:30 p.m., and to

be conducted telephonically. See ECF No. 113. Because the conference will allow the parties

and the Court to schedule discovery and address other issues as needed, Plaintiff’s request is

DENIED and the conference scheduled for July 1, 2021, will proceed as scheduled.

        As a reminder, the parties are instructed to comply with the Court’s pre-conference

procedures, including submitting letters as described at ECF No. 107 no later than the Thursday

before the conference. As stated at ECF No. 107, the conference will be held remotely by

teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The

parties should join the conference by calling the Court’s dedicated conference line at (888) 363-

4749 and using access code 542-1540, followed by the pound (#) key. (Members of the public
       Case 1:19-cv-02475-JMF-KNF Document 116 Filed 06/17/21 Page 2 of 2




and press may also attend using the same dial-in information; they will not be allowed to speak

during the conference.) In accordance with Rule 2(C)(ii) of the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, no later than 24 hours before the conference, counsel

for Defendants shall send an email to the Court with a list of those who may speak during the

teleconference (including Plaintiff) and the telephone numbers from which they expect to join

the call.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, who is proceeding

without counsel, and to terminate ECF No. 115.

        SO ORDERED.

Dated: June 17, 2021                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
